Name: 2012/737/EU: Commission Implementing Decision of 27Ã November 2012 amending Annexes I and II to Council Directive 82/894/EEC on the notification of animal diseases within the Community (notified under document C(2012) 8518) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  information technology and data processing;  agricultural policy
 Date Published: 2012-11-29

 29.11.2012 EN Official Journal of the European Union L 329/19 COMMISSION IMPLEMENTING DECISION of 27 November 2012 amending Annexes I and II to Council Directive 82/894/EEC on the notification of animal diseases within the Community (notified under document C(2012) 8518) (Text with EEA relevance) (2012/737/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 82/894/EEC of 21 December 1982 on the notification of animal diseases within the Community (1), and in particular the first and second indent of Article 5(2) thereof, Whereas: (1) Directive 82/894/EEC on the notification of animal diseases within the Union lays down the criteria for the notification of those animal diseases, the occurrence of which must be notified by the affected Member State to the Commission and to the other Member States. (2) Annex I to Directive 82/894/EEC listing the diseases of which the occurrence must be notified to the Commission and the other Member States, includes equine encephalomyelitis, among the diseases affecting terrestrial animals, without distinguishing its different types. For the sake of clarity and to provide valuable information of animal or public health importance about the causal pathogen agent the different types of equine encephalomyelitis should be explicitly listed in this Annex. (3) In addition, the diseases rabies, anthrax, bovine tuberculosis, bovine brucellosis, enzootic bovine leukosis and ovine and caprine brucellosis have been widely eradicated by most Member States. As a result, outbreaks thereof have become less frequent in large areas of the Union. From now on, outbreaks should be notified to the Commission and to the other Member States. It is therefore necessary to add these diseases to Annex I. (4) To avoid administrative burden, under certain circumstances it is appropriate to require weekly notifications of primary outbreaks and monthly notifications of secondary outbreaks of the abovementioned diseases. (5) Certain Member States and regions thereof have not yet achieved the officially free status for non-exotic diseases such as bovine tuberculosis, bovine brucellosis, enzootic bovine leukosis or ovine and caprine brucellosis, as regulated by Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (2) and Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals (3). To avoid a disproportionate quantity of notifications, it should not be required to notify outbreaks of the abovementioned diseases in non-free Member States or regions thereof. (6) In the future, notifications to the Commission and to the World Animal Health Information System of the World Organisation for Animal Health (hereinafter OIE) concerning animal diseases will be entered in one system (the Animal Disease Information System  ADIS). It is thus appropriate, where possible, to use in Annex I to Directive 82/894/EEC the same terminology as used by the OIE. (7) An online reporting system is already in place for the occurrence of low pathogenic avian influenza in wild birds. It is therefore appropriate to explicitly indicate that as regards avian influenza, highly pathogenic avian influenza outbreaks should be notifiable in poultry, captive birds and wild birds, while low pathogenic avian influenza outbreaks should only be notifiable in poultry and captive birds. (8) Epizootic ulcerative syndrome was removed from the list of exotic diseases set out in Part II of Annex IV to Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (4) by Commission Implementing Directive 2012/31/EU of 25 October 2012 amending Annex IV to Council Directive 2006/88/EC as regards the list of fish species susceptible to Viral haemorrhagic septicaemia and the deletion of the entry for Epizootic ulcerative syndrome (5). Consequently, the disease should also be removed from Annex I to Directive 82/894/EEC. (9) Annexes I and II to Directive 82/894/EEC should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Directive 82/894/EEC are amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply from 1 January 2013. Article 3 This Decision is addressed to the Member States. Done at Brussels, 27 November 2012. For the Commission MaroÃ ¡ Ã EFÃ OVIÃ  Vice-President (1) OJ L 378, 31.12.1982, p. 58. (2) OJ 121, 29.7.1964, p. 1977/64. (3) OJ L 46, 19.2.1991, p. 19. (4) OJ L 328, 24.11.2006, p. 14. (5) OJ L 297, 26.10.2012, p. 26. ANNEX Annexes I and II to Directive 82/894/EEC are amended as follows: (1) Annex I is replaced by the following: ANNEX I Diseases which are subject to notification A. Diseases of terrestrial animals List A.1:  African horse sickness  African swine fever  Anthrax  Avian influenza (HPAI in poultry, captive birds and wild birds and LPAI in poultry and captive birds)  Bluetongue  Bovine spongiform encephalopathy  Classical swine fever  Contagious bovine pleuropneumonia  Dourine  Equine encephalomyelitis of the following types:  Eastern equine encephalomyelitis  Japanese encephalitis  Venezuelan equine encephalomyelitis  West Nile fever  Western equine encephalomyelitis  Equine infectious anaemia  Foot-and-mouth disease  Glanders  Lumpy skin disease  Newcastle disease  Peste des petits ruminants  Infection with rabies virus  Rift Valley fever  Rinderpest  Sheep pox and goat pox  Small hive beetle infestation (Aethina tumida)  Swine vesicular disease  Tropilaelaps infestation of honey bees  Vesicular stomatitis List A.2:  Bovine brucellosis  Bovine tuberculosis  Enzootic bovine leukosis  Caprine and ovine brucellosis (excluding Brucella ovis) B. Diseases of aquaculture animals  Epizootic haematopoietic necrosis  Infectious haematopoietic necrosis  Infectious salmon anaemia  Infection with Perkinsus marinus  Infection with Mikrocytos mackini  Infection with Marteilia refringens  Infection with Bonamia ostreae  Infection with Bonamia exitiosa  Koi herpes virus disease  Taura syndrome  Viral haemorrhagic septicaemia  White spot disease  Yellowhead disease. (2) Annex II is amended as follows: (a) point C is replaced by the following: C. In the case of diseases of terrestrial animals referred to in list A.2 of Annex I:  The confirmation of any outbreak, infection or presence of the disease agent in a herd as laid down in Annexes A and D to Directive 64/432/EEC or in a holding as laid down in Annex A to Council Directive 91/68/EEC (1), or the withdrawal of the officially free status to any such herd or holding due to the laboratory or epidemiological investigation as laid down in Annexes A and D to Directive 64/432/EEC or in Annex A to Directive 91/68/EEC in a Member State or region thereof officially free from the diseases in accordance with those Directives and not epidemiologically linked with a previous outbreak shall be notified as a primary outbreak as defined in Article 2(d) and shall be notified to the Commission and Member States within one week.  Any other confirmation of an outbreak, infection or presence of the disease agent or withdrawal of the officially free status to any herd or holding due to the laboratory or epidemiological investigation as laid down in Annexes A and D to Directive 64/432/EEC or in Annex A to Directive 91/68/EEC in a Member State or region thereof officially free from the diseases in accordance with those Directives shall be notified as secondary outbreaks, in accordance with Article 4(1) of this Directive.  Secondary outbreaks shall be notified to the Commission and the Member States on a monthly basis.  In the case of bovine tuberculosis, bovine brucellosis and ovine and caprine brucellosis the name of the pathogen species shall also be included in the notification when known. (b) the following point is added: D. In the case of diseases of aquaculture animals referred to in point B of Annex I:  The confirmation of any outbreak of an exotic disease and of outbreaks of non-exotic diseases in previously disease-free Member States, zones or compartments as defined in Council Directive 2006/88/EC (2) shall be notified as primary outbreaks.  Other outbreaks than those mentioned in the first indent shall be notified as secondary outbreaks in accordance with Article 4(1) of this Directive.  Secondary outbreaks shall be notified to the Commission and the Member States on monthly basis. The name and description of the zone or compartment shall also be included in the notification. (1) OJ L 46, 19.2.1991, p. 19.; (2) OJ L 328, 24.11.2006, p. 14..